Citation Nr: 0727116	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran had active service from November 1967 to November 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. In that rating decision, the RO 
denied entitlement to service connection for hepatitis C 
claimed as secondary to exposure to herbicides. 


FINDING OF FACT

The evidence does not demonstrate a currently diagnosed 
disability characterized as hepatitis C.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hepatitis C, which 
he contends is related to air gun inoculations and exposure 
to blood during active service.  The Board has reviewed all 
of the evidence in the veteran's claim folder, which 
includes, but is not limited to: service medical records, the 
veteran's lay statements, a November 2006 VA compensation and 
pension examination report, state employment disability 
records, and VA medical records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

The first question for consideration in evaluating a direct 
service connection claim is whether the evidence demonstrates 
a current disability. The veteran reports a diagnosis of 
hepatitis C since 1991.  A December 1999 employment 
disability examination reflects the veteran's report of a 
history of hepatitis C, although no clinical findings were 
noted on examination. In May 2002 the veteran tested positive 
for "HCV-AB" during a VA laboratory screening.  February 
2003 VA medical records reflect an assessment of hepatitis C 
with history of cirrhosis due to hepatitis C. 

The veteran underwent a VA compensation and pension 
examination in November 2006.  The VA examiner noted that a 
history of hepatitis C was referenced several times 
throughout the veteran's medical history; however, the 
appropriate diagnostic tests were not performed to obtain a 
confirmed diagnosis. Diagnostic tests performed in 
conjunction with the veteran's VA examination, including HCV-
RNA, indicate the veteran does not have hepatitis C. 
Consequently, the veteran's service connection claim must 
fail.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In conclusion, no current hepatitis C disability has been 
demonstrated.  The previous assessments and histories of 
hepatitis C have been considered, but as indicated by the 
November 2006 examiner, the diagnosis has not been confirmed 
by appropriate laboratory testing.  When that testing was 
accomplished in November 2006, it was concluded that 
hepatitis C was not present.  Therefore, service connection 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated September 2002 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  A 
hepatitis C risk questionnaire was provided to the veteran in 
November 2004. Notice regarding appropriate disability 
ratings and effective dates was provided in March 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, administrative, and VA medical records.  The 
veteran was provided a VA compensation and pension 
examination in November 2006.  The veteran has not indicated 
the existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 


ORDER

Entitlement to service connection for hepatitis C is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


